Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US Patent Application 20060124156).

Regarding claim 18. A system comprising: a ball valve including a ball having a bore; a pulse generator configured to generate a series of pulses; and an actuator configured to rotate the ball of the ball valve based on the series of pulses generated by the pulse generator.

“Optionally, a pulse generator 93 operatively connects to respective ball valves 95a, 95b and 95c to oscillate each ball valve 95a, 95b and 95c between opened and closed at a cycle rate of one or more cycles per second. Likewise, propellant from propellant subsystem 66 is fed via delivery line 102 to each of the discrete spray applicators 22a, 22b and 22c. Alternatively, and as illustrated in FIG. 10, if varying particle sizes of carbon dioxide snow is simultaneously desired for a single or multiple applications, the carbon dioxide snow system 62 can be modified to include several snow generation subsystems 64a, 64b and 64c. Each subsystem 64a, 64b and 64c is independently controlled and connected to the corresponding spray applicator 22a, 22b and 22c, respectively, via corresponding snow delivery line 81a, 81b and 81c, respectively. Flow rates for each line are again controlled by corresponding control valves 91a, 91b and 91c, respectively, along with pulse generator 93 and corresponding ball valves 95a, 95b and 95c. Propellant line 102 again connects the propellant generation subsystem 66 to each spray applicator 22a, 22b and 22c.” (Paragraph [0048])

Regarding claim 19. The system of claim 18, further comprising a utility control device that is located remote from the ball valve, wherein the utility control device includes the pulse generator.

“Finally, a suitable and remote machine tool controller 180 communicates via a monitoring and control cable assembly 182 with each system 62 to monitor and control functions such as valve actuation, temperature measurement, and oscillation.” (paragraph [0051])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Regarding claim 20. 
 Jackson discloses the system of claim 18,

Jackson does not disclose the system further comprising input components for receiving inputs to alter characteristics of the series of pulses.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that many components, even if only an on or off switch, can provide signals to a pulse generator and alter its function as needed for optimum operation.



Allowable Subject Matter
Claims 1-17 and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited references disclose elements that include a ball valve being operated by pulses or stepping motors. But none of the references, alone or in any reasonable combination, disclose the specific method steps as required in independent claims 1,9 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753